 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,               Case No.: 20-CR-00235-WQH
11
12                Plaintiff,                  JUDGMENT AND ORDER GRANTING
13                                            THE UNITED STATES’ MOTION TO
            v.                                DISMISS THE INDICTMENT
14
      JESUS EDGAR SIMENTA-
15
      DELGADO,
16
17                Defendant.

18
           This matter comes before the Court upon the application of the United States of
19
     America to dismiss without prejudice the Indictment in this case under Rule 48(a) of
20
     the Federal Rules of Criminal Procedure. For reasons stated in the motion, the court
21
     finds that the interests of justice and judicial economy are served by granting the
22
     requested dismissal.
23
           WHEREFORE, IT IS HEREBY ORDERED that the government’s application
24
     to dismiss without prejudice the Indictment (ECF No. 15) is GRANTED.
25
26   Dated: January 21, 2020

27
28


30
